Citation Nr: 1019629	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-26 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected status post arthroscopic debridement of 
medial meniscus with degenerative changes, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to September 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
status post arthroscopic debridement of medial meniscus with 
degenerative changes, left knee, evaluated as 10 percent 
disabling.   The Veteran has appealed the issue of 
entitlement to higher initial evaluation.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Board initially notes that, as discussed during April 
2010 hearing, the Veteran has withdrawn his appeals involving 
the issues of entitlement to service connection for sleep 
apnea as well as entitlement to increased ratings for 
service-connected left shoulder, low back, and bilateral 
eyelid disabilities.  See 38 C.F.R. § 20.204(b) (2009) (a 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision); see also Veteran's VA Form 9, 
received in March 2009 (in which he indicated he was not 
appealing these issues); Tomlin v. Brown, 5 Vet. App. 355 
(1993) (when oral remarks (i.e., hearing testimony) are 
transcribed, a statement becomes written).  These issues are 
therefore not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND


At his hearing, held in April 2010, the Veteran testified, in 
part, that his service-connected left knee disability had 
worsened since his most recent VA examination.  

In the absence of adequate medical information, VA will 
schedule an examination for the purpose of assessing the 
level of disability.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates there 
has been a material change in disability or that the current 
rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  Given the evidence of possible increased disability, 
a remand is required for the scheduling of an examination.  
See VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2009).

In readjudicating the Veteran's claim for a higher initial 
evaluation for his left knee disorder, the AMC/RO should not 
only consider his painful motion but should also consider 
whether he is entitled to separate ratings for lost flexion 
and lost extension as well as for any instability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
evaluation of musculoskeletal disorders rated on the basis of 
limitation of motion requires consideration of functional 
losses due to pain); Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (holding that, while evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided, it is possible for a Veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting different disability ratings); VAOPGCPREC 
23-97 (July 1, 1997) (holding that separate ratings may be 
assigned in cases where the service-connected disability 
includes both arthritis and instability, provided of course, 
that the degree of disability is compensable under each set 
of criteria); and VAOPGCPREC 9-2004 (holding that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261 provided 
that the degree of disability is compensable under each set 
of criteria). 

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
orthopedic examination of the left knee.  
The claims folders are to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating knee instability and arthritis, 
the examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his left knee disabilities.  

i.  As to the left knee instability, 
in addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
provide an opinion as to whether the 
left knee has recurrent subluxation 
or lateral instability and, if so, 
is it best characterized as 
"slight," "moderate," or 
"severe."

ii.  As to the left knee 
degenerative changes, in addition to 
any other information provided 
pursuant to the AMIE worksheet, the 
examiner should conduct complete 
range of motion studies, with 
specific citation to flexion and 
extension, and discuss the presence 
or absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of flexion and/or 
extension.  If the Veteran describes 
flare-ups of pain, the examiner 
should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of flexion and/or 
extension during the flare-ups.  

2.  After undertaking the above 
development, the AMC/RO should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2009).

3.  Thereafter, the AMC/RO should 
readjudicate the claim.  Such 
readjudication should take into account 
any lost motion caused by pain and whether 
separate ratings are warranted for lost 
flexion and extension as well as for 
instability.  DeLuca, supra; Esteban, 
supra; VAOPGCPREC 23-97; and VAOPGCPREC 9-
2004. Such readjudication should also take 
into account whether "staged" ratings 
are appropriate.  Fenderson, supra.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received since the December 2009 SSOC, and 
any evidence not received, and all 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

